Citation Nr: 0711921	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of both 
knees.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on February 7, 2007, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board also observes that additional evidence has been 
received, namely VA medical records, which were not 
previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in February 2007.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed October 1971 rating decision denied service 
connection for arthritis of both knees.

3.  The evidence received since the October 1971 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for arthritis of both knees.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision, which denied 
entitlement to service connection for arthritis of both 
knees, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.   The evidence received subsequent to the October 1971 
rating decision is not new and material, and the claim for 
service connection for arthritis of both knees is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
July 2004, prior to the initial decision on the claim in 
November 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to reopen his previously denied claim.  
Specifically, the July 2004 letter indicated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The July 2004 
letter also indicated that establishing service connection on 
a secondary basis requires evidence of the claimed physical 
or mental disorder and evidence showing that a service-
connected disability either caused or aggravated his claim 
disorder.  

The July 2004 letter also explained that new evidence means 
that the evidence must be in existence and be submitted to VA 
for the first time.  It was noted that the additional 
existing evidence must pertain to the reason the claim was 
previously denied in order to qualify as material.  The July 
2004 letter further stated that the new and material evidence 
must raise a reasonable possibility of substantiating the 
claim and that the evidence cannot simply be repetitive or 
cumulative of the evidence considered in the previous denial.  
As such, the July 2004 letter essentially notified the 
veteran to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, No. 04-181, slip op. at 10 
(U.S. Vet. App. Mar. 31, 2006) (law requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Additionally, the July 2005 statement of 
the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the July 2004 letter 
stated it was the veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claim and, in so doing, informed him of the evidence that 
was needed to substantiate that claim.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his previously denied claim for service connection, but he 
was not provided with notice of the type of evidence to 
establish a disability rating and an effective date for the 
disability on appeal.   Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In the 
decision below, the Board denies reopening his claim for 
service connection for arthritis of both knees.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claim for service connection for arthritis of both knees.  
However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2006).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board observes that the veteran's claim for service 
connection for arthritis of both knees was previously 
considered and denied by the RO in a rating decision dated in 
October 1971.  The veteran was notified of that decision and 
of his appellate rights.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In March 2004, the veteran requested that his claim for 
service connection for arthritis of both knees be reopened.  
However, the November 2004 rating decision now on appeal 
denied reopening the veteran's claim on the basis that new 
and material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As previously noted, the October 1971 rating decision denied 
the veteran's claim for service connection for arthritis of 
both knees.  In that decision, the RO observed that the 
veteran's service medical records were negative for any 
complaints, treatment, or diagnosis of arthritis.  The RO 
also noted that the September 1971 VA examination did not 
reveal arthritis, but did diagnose him with history of a left 
knee injury with full healing and asymptomatic at the present 
time as well as a history of a fall on the knees when 
convalescent with mild residual knee discomfort on long use, 
which was compatible with a diagnosis of osteochondritis.  
As such, the RO determined that service connection was not 
warranted for arthritis of both knees.

The evidence associated with the claims file subsequent to 
the October 1971 rating decision includes VA medical records, 
private medical records, and hearing testimony as well as the 
veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for 
arthritis of both knees.

With respect to the VA medical records and private medical 
records, the Board finds that those records are new in that 
they were certainly not of record at the time of the October 
1971 rating decision.  However, those records are not 
probative in that they do not indicate that the veteran had 
arthritis of both knees in service.  Nor do they provide an 
opinion relating the veteran's current arthritis of both 
knees to his military service or to a service-connected 
disability.  In fact, the records simply indicate that the 
veteran has sought treatment for his knees.  As such, the 
records do not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the VA medical records and private medical records are not 
new and material.

With respect to the veteran's hearing testimony and other 
statements, the Board finds that the veteran's assertions 
alone cannot be dispositive of the issue for purposes of 
reopening the claim.  The record on appeal does not indicate 
that the appellant has the expertise to provide an opinion 
that requires specialized knowledge, skill, experience, 
training or education, such as an opinion as to the etiology 
of a knee disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Generally, laypersons are not competent 
witnesses when it comes to offering medical opinions or 
diagnoses, and such evidence does not provide a basis on 
which to reopen a claim of service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
October 1971 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran currently has arthritis of both knees that is 
causally or etiologically related to service or to a service-
connected disability.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
arthritis of both knees.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for arthritis of both knees is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


